April 21, 1906. The opinion of the Court was delivered by
We think the demurrer should have been sustained, in so far as it is based upon the ground that the complaint does not state a cause of action, in that it fails to allege that the grantee, Mrs. Harris, knew or had any reason to suspect the fraud and imposition alleged in *Page 285 
the taking of the renunciation. It is true, the complaint alleges the facts, as to coverture, seizin and death of the husband of demandant in dower, which would, if stated alone, allege a cause of action, but the complaint goes further, and alleges a renunciation of dower by plaintiff before an officer qualified to take the same. This last fact is necessarily a complete bar to the action, unless the complaint should go further and allege facts which would in law destroy the renunciation. This the complaint fails to do. The certificate of the officer and the signature of the dowress is conclusive as to the truth of the recitals therein as to an innocent purchaser, relying upon the presumption that the officer has done his duty. It may be that the renunciation may be attacked for want of power. McMorris v. Webb,17 S.C. 559 (a hard case, the doctrine of which should not be extended), and it may also be attacked for fraud or imposition; but in such case it must appear that the grantee was a party to the fraud or took title with notice or knowledge of it. 2 Scribner on Dower, 371; White v. Graves,107 Mass. 325, 9 Am. Rep., 38. It is true, our cases hold to a strict compliance with the forms required by statute regulating renunciation of dower or inheritance — Townsend
v. Brown, 16 S.C. 99; Bratton v. Burris, 51 S.C. 45,28 S.E., 13; Brown v. Pechman, 53 S.C. 1, 30 S.E., 586, and while the stern enforcement of this rule seems hard at times, yet the grantee from a mere inspection may see whether the statutory method has been followed; but a very different question is presented when it is sought to contradict by evidence aliunde the truths of the recitals in the renunciation. The officer being charged by the law with the duty of ascertaining the facts recited, and he having certified thereto as required by statute, this should be held conclusive of the facts recited in the absence of fraud or imposition brought home to the grantee, in analogy to the well settled general rule that to annul a deed for fraud it must appear that the grantee participated therein. To hold otherwise *Page 286 
would unsettle title to lands in the hands of innocent purchasers to an alarming extent.
The judgment of the Circuit Court is reversed and the demurrer sustained, without prejudice to the right of plaintiff to apply for leave to amend the complaint so as to allege, if so advised, that the grantee, Mrs. Harris, participated in or had knowledge of the alleged fraud when title was executed to he.